DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 were previously pending and subject to a non-final office action mailed 08/06/2020. Claims 1, 5-7, 9, 12-13, 17 and 20 were amended; no claim was cancelled or added in a reply filed 09/25/2020. Therefore claims 1-20 are currently pending and subject to the final office action below. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/22/2020 was considered by the examiner.
Response to Arguments
Applicant’s arguments, see remarks p. 10, filed 09/25/2020, with respect to the objections have been fully considered and are persuasive.  The objections of claims 1, 6, 13 and 17 has been withdrawn. 
Applicant’s arguments, see remarks p. 10, filed 09/25/2020, with respect to the 112b rejections have been fully considered and are persuasive.  The 112b rejections of claims 4 and 9 have been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-20 in regards to 103 rejection have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 7-9, 13-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin (US 8,498,900) in view of Dogin (US 2014/00465845), Dixon (US 2011/0153495) and Henderson (US 9,373,112).
As per claim 1, Spirin discloses a method for automating processing of a transaction between a first customer and a first merchant based on wireless connectivity between a merchant device associated with the first 5merchant and a customer device associated with the first customer, the method comprising: 
detecting, by the merchant device associated with the first merchant and based on one or more wireless communications between the merchant device and the customer device associated with the first customer, that the customer device is within a perimeter of a 
  15initiating a check-in automatically based on detecting that the customer device is within the perimeter of the merchant location (Col. 12:33-50, the customer is automatically checked in at the merchant location); 
receiving, by the merchant device, input about purchase activity based on interactions of the first customer with the first merchant between the check-in and the check-out (Col. 14:15-55, the POS device receive orders from the customer between the checks in and when the customer checks out).
However, Spirin does not disclose but Dogin discloses storing, by a payment service system, customer information for a plurality of customers including the first customer, wherein for the customer information includes a customer identifier and a payment account identifier corresponding to a payment account associated with each customer of the plurality of customers, wherein the payment service system is in communication with a 10plurality of merchant devices at a plurality of merchant locations (paragraphs 28, 33-37, 41-43 and 48-50, the database stores user’s reservation/profiles which contain the customer identifier and payment identifiers, the processing server being connected to different businesses); 
identifying, by the payment service system, a payment account associated with the customer identifier of the first customer (paragraphs 33-37 and 69-71, when the user is ready to pay for the services, the processing server identifies the payment account of the customer saved for the customer); and 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Dogin in the teaching of Spirin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Spirin in view of Dogin does not disclose but Dixon discloses detecting, by the merchant device and based on the merchant device being no longer able 20to wirelessly communicate with the customer device, that the customer device is no longer within the perimeter of the merchant location (paragraph 67, the system detects that the customer left the perimeter of the vehicle when the vehicle computer can no longer detect the mobile device of the customer);
 initiating the check-out automatically based on detecting that the customer device is no longer within the perimeter of the merchant location (paragraph 105, the customer is automatically checked out of the vehicle ride and a fare is calculated for the transport service);
 transferring transaction information identifying the purchase activity and a customer 25identifier of the first customer from the merchant device to the payment service system automatically in response to the check-out (paragraph 106-107 and 110, the customer identifier 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as in Dixon in the system executing the method of Spirin in view of Dogin. As in Dixon, it is within the capabilities of one of ordinary skill in the art to detect a customer leaving a perimeter of a merchant location and initiating a checkout in response to the detection by transferring the purchase activity to a payment service system to Spirin in view of Dogin’s invention with the predictable result of automatically charging a customer for service rendered while the customer is within the merchant’s perimeter as needed in Spirin in view of Dogin.
However, Spirin in view of Dogin and Dixon does not disclose but Henderson discloses transferring information about the first customer from the payment service system to the merchant device associated with the first merchant between the check-in and a check-out (fig. 3, Col. 8:52 to Col. 9:50, the payment server sends the information of the customer after check-in with the merchant and before checking out). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Henderson in the teaching of Spirin in view of Dogin and Dixon in order to list merchants that allow cardless payment transactions (col.1: 59-60).

As per claim 2, Spirin does not disclose but Dogin discloses further comprising receiving, by the merchant device, input identifying the customer identifier of the first customer (paragraph 62)(please see claim 1 rejection for combination rationale).

As per claim 4, Spirin discloses wherein the one or more wireless communications between the merchant device and the customer device include one or more short-range wireless communications (Col. 8:31-44).

As per claim 5, Spirin discloses a method for automating processing of a transaction between a first customer and a first merchant, the method comprising: 
detecting, by a merchant device associated with the first merchant and based on one or more wireless communications between the merchant device and a customer device associated with the first customer, that the customer device is within a perimeter of a merchant location associated with the first merchant (Col. 12:33-50; the customer device connects to the network of the merchant which indicates to the POS that the customer is at the merchant location);
initiating a check-in automatically based on detecting that the customer device is within 10the perimeter of the merchant location (Col. 12:33-50, the customer is automatically checked in at the merchant location); 
receiving, by the merchant device, input about purchase activity based on interactions of the first customer with the first merchant between the check-in and the check-out (Col. 14:15-55, the POS device receive orders from the customer between the checks in and when the customer checks out).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Dogin in the teaching of Spirin, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
However, Spirin in view of Dogin does not disclose but Dixon discloses detecting, by the merchant device and based on the merchant device being no longer able to wirelessly communicate with the customer device, that the customer device is no longer within 15the perimeter of the merchant location (paragraph 67, the system detects that the customer left the perimeter of the vehicle when the vehicle computer can no longer detect the mobile device of the customer);
initiating the check-out automatically based on detecting that the customer device is no longer within the perimeter of the merchant location (paragraph 105, the customer is automatically checked out of the vehicle ride and a fare is calculated for the transport service);
 transferring transaction information from the merchant device to the payment service system automatically in response to the check-out , the transaction information identifying the 20purchase activity and the identifier corresponding to the first customer (paragraph 106-107 and 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as in Dixon in the system executing the method of Spirin in view of Dogin. As in Dixon, it is within the capabilities of one of ordinary skill in the art to detect a customer leaving a perimeter of a merchant location and initiating a checkout in response to the detection by transferring the purchase activity to a payment service system to Spirin in view of Dogin’s invention with the predictable result of automatically charging a customer for service rendered while the customer is within the merchant’s perimeter as needed in Spirin in view of Dogin.
However, Spirin in view of Dogin and Dixon does not disclose but Henderson discloses transferring information about the first customer from the payment service system to the merchant device associated with the first merchant between the check-in and a check-out (fig. 3, Col. 8:52 to Col. 9:50, the payment server sends the information of the customer after check-in with the merchant and before checking out). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Henderson in the teaching of Spirin in view of Dogin and Dixon in order to list merchants that allow cardless payment transactions (col.1: 59-60).


As per claim 7, Spirin does not disclose but Dogin discloses wherein the identifier corresponding to the first customer identifies a user account that corresponds to the first customer at the payment service system, wherein the user account is linked to a payment account associated with the first customer (paragraph 33-37, 41-43 and 48-50)(please see claim 1 rejection for combination rationale).

As per claim 8, Spirin discloses wherein the one or more wireless communications between the merchant device and the customer device include one or more short-range wireless communications (Col. 8:31-44).

As per claim 9, Spirin in view of Dogin does not disclose but Dixon discloses wherein the perimeter of the merchant location corresponds to a range of the one or more wireless communications (paragraph 64)(please see claim 5 rejection for combination rationale).

As per claim 13, Spirin disclose wherein the one or more wireless communications between the merchant device and the customer device are communicated within a wireless local area network associated with the merchant (Col. 8:31-44).

As per claim 14, Spirin discloses a merchant location and a wireless local area network used by the costumer to check in to the merchant location (Col. 8:31-44). However, Spirin in view of Dogin does not disclose but Dixon discloses wherein the perimeter of the merchant location 

As per claim 16, Spirin does not disclose but Dogin discloses further comprising receiving a reservation request including the identifier associated with the first customer, wherein the purchase activity corresponds to the reservation request (paragraph 67-72).

Claims 3 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin (US 8,498,900) in view of Dogin (US 2014/00465845) and Dixon (US 2011/0153495) and Henderson (US 9,373,112), as disclosed in the rejection of claim 1, in further view of Teckchandani (US 2010/0121745), hereinafter “Teck”

As per claim 3, Spirin discloses receiving, by the merchant device, input about additional purchase activity based on interactions of a second customer with the first merchant between the check-in and the check-out; wherein the transaction information also identifies the additional purchase activity (Col. 9:59 to Col. 10:44, the POS receives purchase activity from a second customer that is sharing the transaction with a first customer, wherein the second customer is checked in with the POS as well and the bill shows an itemized list of the item ordered by the second customer).
However, Spirin does not disclose but Dogin discloses submitting the transaction data to the payment service (paragraph 58)(please see claim 1 rejection for combination rationale). Spirin in view of Dogin, Dixon and Henderson does not disclose but Tech discloses identifying, by the payment 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Tech in the system of Spirin in view of Dogin, Dixon and Henderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 10, Spirin discloses storing, by the merchant device associated with the first merchant, a second identifier corresponding to a second customer; and receiving, by the merchant device, input about additional purchase activity based on interactions of the second customer with the first merchant between the check-in and the check-out, wherein the transaction information also identifies the additional purchase activity (Col 9:59 to Col. 10:44).
However, Spirin in view of Dogin, Dixon and Henderson does not disclose but Tech disclose wherein the transaction information also identifies the second identifier corresponding to a second 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as taught by Tech in the system of Spirin in view of Dogin, Dixon and Henderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 11, Spirin in view of Dogin, Dixon, Henderson and Tech discloses all the limitation of claim 10. Spirin discloses calculating an amount due to the first merchant associated with the purchase activity and the additional purchase activity; and apportioning the amount due to the first merchant into a first amount corresponding to the purchase activity and a second amount corresponding to the additional purchase activity (Col 9:59 to Col. 10:44).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin (US 8,498,900) in view of Dogin (US 2014/00465845) and Dixon (US 2011/0153495) and Henderson (US 9,373,112), as disclosed in the rejection of claim 5, in further view of Olives (US 2013/0275186).
As per claim 6, Spirin in view of Dogin, Dixon and Henderson does not disclose but Olives discloses further comprising reading the identifier corresponding to the first customer via a point-of-sale reader associated with the merchant device and from a financial payment card associated with the first customer (paragraph 23).
.
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin (US 8,498,900) in view of Dogin (US 2014/00465845) and Dixon (US 2011/0153495) and Henderson (US 9,373,112), as disclosed in the rejection of claim 1, in further view of Barnett (US 2012/0317018).
As per claim 12, Spirin in view of Dogin, Dixon and Henderson does not disclose but Barnett discloses wherein the transaction information include a request that the payment service system transfer an amount corresponding to the purchase activity from a payment account associated with the identifier corresponding to the first customer to a merchant account associated with the first merchant (paragraph 53-54). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Barnett in the teaching of Spirin in view of Dogin, Dixon and Henderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Spirin (US 8,498,900) in view of Dogin (US 2014/00465845) and Dixon (US 2011/0153495) and Henderson (US 9,373,112), as disclosed in the rejection of claim 1, in further view of Harkey (US 2014/0279123).
As per claim 15, Spirin in view of Dogin, Dixon and Henderson does not disclose but Harkey discloses wherein the perimeter of the merchant location corresponds to a threshold geographic distance identified at the merchant device (paragraph 57-58).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Harkey in the teaching of Spirin, Dogin, Dixon and Henderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Claims 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dogin (US 2014/00465845) in view of Spirin (US 8,498,900) and Park (US 2012/0101942) and Henderson (US 9,373,112).
As per claim 17, Dogin discloses a method for automating processing of a transaction between a first customer and a first merchant, the method comprising: 
storing, by a payment service system, customer information for a plurality of customers including the first customer, wherein for each customer the customer information includes a 5customer identifier and a payment account identifier corresponding to a payment account associated with the customer, wherein payment service system is in communication with a plurality of merchant devices at a plurality of merchant locations, wherein a first merchant device of the plurality of merchant devices is associated with the first merchant (Col. 12:33-50; 
sending, from the payment service system to the first merchant device, an identifier 10associated with the first customer (paragraph 62, the reservation server sends the customer identifier to the merchant); 
receiving, by the payment service system and from the first merchant device, a customer identifier of the first customer and transaction information identifying purchase activity, the purchase activity occuring between 25the check-in and the check-out (paragraph 69-70, fig. 6c, the merchant device sends the bill and customer identifier to the processing server); 
identifying, by the payment service system and based on the customer information, a payment account associated with the customer identifier of the first customer (paragraphs 33-37 and 69-71, when the user is ready to pay for the services, the processing server identifies the payment account of the customer saved for the customer); and 
charging, by the payment service system, the payment account associated with the customer identifier of the first customer for the purchase activity (paragraph  33-37 and 69-71, the customer is charged for the services rendered).
However, Dogin does not disclose but Spirin discloses  15initiating a check-in automatically based on detecting that the customer device is within the perimeter of the merchant location (Col. 12:33-50, the customer is automatically checked in at the merchant location).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Spirin in the teaching of Dogin, since the claimed invention is merely a combination of old elements, and in 
However, Dogin in view of Spirin does not disclose but Park discloses 
receiving, by the payment service system and from the first merchant device, an indication that a customer device associated with the first customer is within a perimeter of the merchant location associated with the first merchant based on one or more wireless communications between the first merchant device and the customer device (paragraph 55-56, when a customer ride a public transportation vehicle (i.e. enters a merchant location), the access point detects the customer’s mobile device and logs the mobile device identifier and sends it to the processing server); 
receiving, by the payment service system and from the first merchant device, an indication that the customer device is no longer within the perimeter of the merchant location based on the first merchant device being no longer able to wirelessly communicate with the 20customer device (paragraph 65, the merchant device transmits a message to the processing server excluding the identifier of the mobile device of the customer, the processing server determines the customer has exited the vehicle based on the message);
 initiating the check-out automatically based on detecting that the customer device is no longer within the perimeter of the merchant location (paragraph 66, upon detecting that the user has exited the vehicle, the server initiates a fare calculation).
It would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitations above as in Park in the system executing the method of Dogin in view 
However, Dogin in view of Sprin and Park does not disclose but Henderson discloses transferring information about the first customer from the payment service system to the merchant device associated with the first merchant between the check-in and a check-out (fig. 3, Col. 8:52 to Col. 9:50, the payment server sends the information of the customer after check-in with the merchant and before checking out). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Henderson in the teaching of Dogin in view of Spirin in order to list merchants that allow cardless payment transactions (col.1: 59-60).

	As per claim 18, Dogin discloses receiving, at the payment service system, a reservation request from the customer device associated with the first customer (fig. 7, 8a, paragraph 66); generating a reservation for the first customer with the first merchant; and sending, from the payment service system to the first merchant device, the customer identifier of the first customer and an information identifying the reservation, wherein the purchase activity corresponds to the reservation (fig. 7, 8a, paragraph 66-67).

As per claim 20, Dogin discloses generating a receipt identifying at least one or more purchases and one or more payment amounts associated with the purchase activity; and sending the receipt to the customer device associated with the first customer (fig 6c, paragraph 58 and 70).
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dogin (US 2014/00465845) in view of Spirin (US 8,498,900) and Park (US 2012/0101942) and Henderson (US 9,373,112), as disclosed in the rejection of claim 17, in further view of Barnett (US 2012/0317018).
As per claim 19, Dogin in view of Spirin, Park and Henderson does not disclose but Barnett discloses wherein charging the payment account associated with the customer identifier of the first customer for the purchase activity includes transferring funds from the payment account associated with the customer identifier of the first customer to a merchant account associated with the first merchant (paragraph 53-54).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to include the limitation above as taught by Barnett in the teaching of Dogin in view of Spirin, Park and Henderson, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255.  The examiner can normally be reached on Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Flynn can be reached on 5712703108.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Examiner, Art Unit 3628